DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 3-6, 10-11, 16, and 18-19 have been amended.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "steep discharge rates 1, 16, and 19 is a relative term which renders the claim indefinite.  The term "steep" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what rate would be considered steep by the Applicant based on Applicant’s specification, and one of ordinary skill in the art may have different opinions on what discharge rate may be considered as “steep”.
Claims 2-15, 17-18, and 20 are dependent on claims 1, 16, and 19 respectively, and are therefore rejected based on dependency to the independent claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (hereinafter as AN) PGPUB 2018/0059761, and further in view of Chiasson et al. (hereinafter as Chiasson) PGPUB 2011/0185211 and Morning-Smith et al. (hereinafter as Morning-Smith) PGPUB 2015/0268709.
As per claim 1, AN teaches a system comprising: 
a plurality of capacitor sets [FIG. 3 and FIG. 6: (different groupings of capacitors)]; 
a primary power interface [FIG. 4 charger 140]; and 
a processing device [FIG. 4 controller 110], coupled to the plurality of capacitor sets and the primary power interface [FIG. 4: (controller 110 is coupled to charger and capacitors at node N2 through 2nd monitor)], the processing device configured to perform operations comprising: 
determining whether the primary power interface is receiving power from an external power source [0035: (monitor input power Pin to determine if there is power available to charger 140; charger 140 receives power from Pin as long as there is power available)]; and 
[0029, 0037, and 0041: (test each capacitor to determine if it is defective)]; 
causing one or more of the plurality of capacitor sets to be charged based on the determining whether the at least one capacitor set fails to satisfy the health condition [0039-0040: (charging power is provided to capacitors as controlled by the controller 110) and 0044-0045: (defective capacitors are disconnected and cannot receive or supply power; only functional capacitors are connected)]; and 
generating a signal based on the determining whether the at least one capacitor set fails to satisfy the health condition [0030: (power loss protection circuit containing the controller and the capacitors may generate a state signal STA indicating the condition of the capacitors); and FIG. 8, FIG. 9, and 0096: (flushing occurs in storage device when state signal STA indicates capacitance is low; thus memory control circuit 3150 would have received the STA signal and initiate flushing)]. 

	AN does not explicitly teach while the primary power interface is receiving power from the external power source, performing operations comprising: performing a test process that charges the at least one capacitor to a certain charge level; measuring a discharge rate of the at least one capacitor discharges; and determining that the at least one capacitor fails the health condition in response to determining that the discharge 
	Chiasson teaches capacitors that receive power from a charger, and the testing of the capacitors. Chiasson is thus similar to AN. Chiasson further teaches while the primary power interface is receiving power from the external power source [0022: (while the line side of the charger (power interface) is receiving power, disable the load side of the charger to stop delivering power to the capacitors in order to test the capacitors)], performing the test [0026-0027: (measuring and testing the capacitors while the load side of the charger is disabled)], causing capacitors to be charged [0029: (enable charger to charge the capacitors again)], and generating a signal indicating the status of the capacitors [0028: (alert the user)]. Chiasson teaches that while charger is receiving power, stop the charger’s output to test the capacitors, generate alerts, and re-enable the charger to provide power to the capacitors.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chiasson’s teachings of testing the capacitors when power to the charger/line power is available in AN. One of ordinary skill in the art would have been motivated to test the capacitors while line power to the charger is available in AN because it is during this time that capacitors are not needed to provide power to loads. If there were no line power, capacitors would be needed to discharge 
	Although AN and Chiasson both measure capacitance to determine whether a capacitor fails, and Chiasson describes measuring the change in voltage in a time duration [0022], AN and Chiasson do not explicitly teach performing operations comprising: performing a test process that charges the at least one capacitor to a certain charge level; measuring a discharge rate of the at least one capacitor discharges; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate. AN and Chiasson measures capacitance, and one of ordinary skill in the art would recognize that capacitance is the ability to store an electric charge; thus having a low capacitance would mean an inadequate ability to store a charge which results in a fast/steep discharge rate. However, AN and Chiasson nonetheless do not explicitly describe the details of measuring the discharge rate and determining whether the discharge rate is a steep discharge rate.
	Morning-Smith teaches monitoring and testing of capacitors in a computer system to determine health of capacitors and whether they can be relied on to supply power when a power failure occurs [0004-0005, and 0022], where a larger capacitance indicates more backup energy and providing power for a longer amount of time [0036]. Morning-Smith is therefore similar to AN and Chiasson because they all monitor the health of the capacitors and determine the effective capacitance to determine the capacitor’s health. Morning-Smith further teaches performing operations comprising: performing a test process that charges the at least one capacitor to a certain charge [0044-0045: (capacitors are charged to a level of at least TV1; discharge counter starts when voltage is equal to TV1)]; measuring a discharge rate of the at least one capacitor discharges [0044-0047: (measuring a time for the capacitor to discharge from TV1 to TV2)]; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate [0057, and 0078-0080: (the elapsed time for discharge from TV1 to TV2 is used to estimate the backup energy in the form of capacitance, and the capacitance is compared to thresholds to determine if it is sufficient for supplying power)]. Morning-Smith teaches charging a capacitor to a certain voltage level TV1, determining how fast the capacitor discharges to a voltage TV2, and determining the capacitor health has failed because it discharged too fast, meaning the capacitance is too low.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Morning-Smith’s teachings of monitoring how fast a capacitor discharges from one power level to a second power level when testing for capacitor health in AN and Chiasson. Morning-Smith teaches the details for calculating the capacitance in AN and Chiasson. One of ordinary skill in the art would have been motivated to use Morning-Smith’s teachings of monitoring the discharge rate of capacitors in AN and Chiasson because there are known formulas that correlate the discharge time to the amount of backup energy or capacitance, and incorporating Morning-Smith’s teachings may provide for a more precise representation of the power stored in AN and Chiasson’s capacitors.

As per claim 2, AN, Chiasson, and Morning-Smith teach the system of claim 1, wherein the signal causes the system to switch from a read-only mode to a read-write mode [Chiasson 0022: (enable a write-back mode if healthy)]. 
As per claim 3, AN, Chiasson, and Morning-Smith teach the system of claim 1, wherein the generating the signal based on the determining whether the at least one capacitor set fails to satisfy the health condition comprises: in response to determining that each capacitor set in the plurality of capacitor sets has satisfied the health condition, generating the signal to indicate that each capacitor set in the plurality of capacitor sets has satisfied the health condition [AN 0030 and 0051]. 
As per claim 4, AN, Chiasson, and Morning-Smith teach the system of claim 1, wherein the causing the one or more of the plurality of capacitor sets to be charged based on the determining whether the at least one capacitor set fails to satisfy the health condition comprises: in response to determining that each capacitor set in the plurality of capacitor sets has satisfied the health condition, causing all of the plurality of capacitor sets to charge  [AN 0039-0040: (charging power is provided to capacitors as controlled by the controller 110) and 0044-0045: (defective capacitors are disconnected and cannot receive or supply power) or Chiasson FIG. 3 step 308-312]. 
As per claim 5
As per claim 6, AN, Chiasson, and Morning-Smith teach the system of claim 1, wherein the causing the one or more of the plurality of capacitor sets to be charged based on the determining whether the at least one capacitor set fails to satisfy the health condition comprises: in response to determining that at least one capacitor set in the plurality of capacitor sets fails to satisfy the health condition, causing a capacitor set in the plurality of capacitor sets that satisfies the health condition to charge  [AN 0039-0040: (charging power is provided to capacitors as controlled by the controller 110) and 0044-0045: (defective capacitors are disconnected and cannot receive or supply power; only functional capacitors are connected to receive power)], the signal indicating that at least one capacitor set has failed to satisfy the health condition [AN 0030 and 0051: (total capacitance in STA signal is lower if a capacitor has failed and is disconnected, which indicates failure of a capacitor)].
As per claim 7, AN, Chiasson, and Morning-Smith teach the system of claim 6, further comprising: a plurality of memory devices, the processing device being coupled to the plurality of memory devices, and the operations further comprising: in response to the signal indicating that at least one capacitor set has failed to satisfy the health condition, causing data that is awaiting persistent storage to be written to the memory device [AN 0095: (based on the results of monitoring states of the capacitors, data may be flushed from one memory component to another)]. 
As per claim 9, AN, Chiasson, and Morning-Smith teach the system of claim 1, further comprising: a memory device to store data [AN FIG. 8 and 9 flash memory device 3100]; and a memory sub-system controller operatively coupled to the memory device to manage the memory device [AN FIG. 9 control circuit 3150 within flash 
As per claim 13, AN, Chiasson, and Morning-Smith teach the system of claim 1, further comprising: a memory device [AN FIG. 8 storage device 3000]; and a memory sub-system controller operatively coupled to the memory device [AN FIG. 8 storage controller 3200], the processing device being part of the memory sub-system controller [AN FIG. 4 and FIG. 8: (controller 110 is inside the PLP circuit 3220, which is inside storage controller 3200; thus controller 110 is part of storage controller 3200)]. 
As per claim 14
As per claim 15, AN, Chiasson, and Morning-Smith teach the system of claim 14, wherein the operations further comprise: in response to determining that the primary power interface has stopped receiving power from the external power source, causing data that is awaiting persistent storage to be written to the memory device [AN 0101: (flushing operation may be completed in case of unexpected interrupt in the input power Pin)]. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (hereinafter as AN) PGPUB 2018/0059761 in view of Chiasson et al. (hereinafter as Chiasson) PGPUB 2011/0185211 and Morning-Smith et al. (hereinafter as Morning-Smith) PGPUB 2015/0268709, and further in view of Akidau et al. (hereinafter as Akidau) PGPUB 2009/0248756.
As per claim 8, AN, Chiasson, and Morning-Smith teach the system of claim 6, wherein the operations further comprise: a plurality of memory devices, the processing device being coupled to the plurality of memory devices [AN FIG. 8: (controller in power loss protection circuit 3220 is coupled to a plurality of memories 3100 and 3240 inside storage device 3000)].
AN, Chiasson, and Morning-Smith do not teach the operations further comprising: in response to the signal indicating that at least one capacitor set has failed to satisfy the health condition, causing at least one of the plurality of memory devices to switch to read-only mode. AN, Chiasson, and Morning-Smith monitors the state of components in a storage device and temporarily migrates data to another memory 
	Akidau teaches monitoring of conditions in a storage system. Akidau is therefore similar to AN, Chiasson, and Morning-Smith. Akidau further teaches the operations further comprising: in response to the signal indicating that at least one capacitor set has failed to satisfy the health condition, causing at least one of the plurality of memory devices to switch to read-only mode [0041, 0048, 0053, 0071, claims 1 and 4:  (When such a condition is detected such as a power condition, it may then be advantageous to enter a read-only mode for that node to prevent such data loss)]. Akidau monitors a condition that affects the power to a persistent storage and if it could negatively affect the persistent storage, a portion of the storage system is changed into a read-only mode and then data is backed up.
	The combination of AN, Chiasson, and Morning-Smith with Akidau therefore leads to AN’s storage system switching to a read-only mode when capacitors are determined to be deficient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Akidau’s teachings of switching to a read-only mode in AN, Chiasson, and Morning-Smith. One of ordinary skill in the art would have been motivated to switch to a read-only mode in AN, Chiasson, and Morning-Smith based on the detected capacitor status because read-only mode is more efficient and prevents data loss [Akidau 0040-0041], and would reduce energy consumption when capacitors that are meant to store energy are defective.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (hereinafter as AN) PGPUB 2018/0059761 in view of Chiasson et al. (hereinafter as Chiasson) PGPUB 2011/0185211 and Morning-Smith et al. (hereinafter as Morning-Smith) PGPUB 2015/0268709, and further in view of Okamura USPAT 6,075,378.
As per claim 10, AN, Chiasson, and Morning-Smith teach the system of claim 1.
AN, Chiasson, and Morning-Smith do not teach wherein the generating the signal based on the determining whether the at least one capacitor set satisfies the health condition comprises: in response to determining that a number of capacitor sets in the plurality of capacitor sets that fail to satisfy the health condition does not transgress a threshold number of capacitor sets, generating the signal to indicate that a sufficient number of capacitor set in the plurality of capacitor sets has satisfied the health condition, the threshold number being less than all of capacitor sets in the plurality of capacitor sets. AN performs the charging of capacitors and the generating of state signal without considering the number of failed capacitors.
Okamura teaches a charger that detect defective capacitors and selectively charges capacitors. Okamura is therefore similar to AN, Chiasson, and Morning-Smith because they pertain to the charging of capacitors. Okamura further teaches wherein the generating the signal based on the determining whether the at least one capacitor set satisfies the health condition comprises: in response to determining that a number of capacitor sets in the plurality of capacitor sets that fail to satisfy the health condition does not transgress a threshold number of capacitor sets, the threshold number being 
	The combination of AN, Chiasson, and Morning-Smith with Okamura yields determining the number of defective capacitors and whether it is less than a threshold amount, before attempting to charge capacitors signal the state of the capacitors. The combination of AN, Chiasson, Morning-Smith, and Okamura would teach in response to determining that a number of capacitor sets in the plurality of capacitor sets that fail to satisfy the health condition does not transgress a threshold number of capacitor sets, generating the signal to indicate that a sufficient number of capacitor set in the plurality of capacitor sets has satisfied the health condition because AN already sends a state signal that indicates the state of all capacitors and AN will continue to do so if the number of defective capacitors is less than a threshold amount.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Okamura’s teachings of a maximum number of defective capacitors in AN, Chiasson, and Morning-Smith. One of ordinary skill in the art would have been motivated to provide a limit on the maximum number of defective capacitors in AN, Chiasson, and Morning-Smith because it ensures that there are enough capacitors available for proper operation of the storage device, and to prevent damage to remaining capacitors due to overvoltage conditions caused by defective capacitors [Okamura col. 5 lines 59-61].

As per claim 11, AN, Chiasson, and Morning-Smith teach the system of claim 1.

Okamura teaches a charger that detect defective capacitors and selectively charges capacitors. Okamura is therefore similar to AN, Chiasson, and Morning-Smith because they pertain to the charging of capacitors. Okamura further teaches wherein the causing the plurality of capacitor sets to be charged based on the determining whether the at least one capacitor set satisfies the health condition comprises: in response to determining that a number of capacitor sets in the plurality of capacitor sets that fail to satisfy the health condition does not transgress a threshold number of capacitor sets, the threshold number being less than all of capacitor sets in the plurality of capacitor sets [col. 5 lines 53-65: (the maximum number of defective capacitors allowable are 20 out of 1020 capacitors)].
	The combination of AN, Chiasson, and Morning-Smith with Okamura yields determining the number of defective capacitors and whether it is less than a threshold amount, before attempting to charge capacitors signal the state of the capacitors. The combination of AN, Chiasson, Morning-Smith, and Okamura would teach in response to determining that a number of capacitor sets in the plurality of capacitor sets that fail to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Okamura’s teachings of a maximum number of defective capacitors in AN, Chiasson, and Morning-Smith. One of ordinary skill in the art would have been motivated to provide a limit on the maximum number of defective capacitors in AN, Chiasson, and Morning-Smith because it ensures that there are enough capacitors available for proper operation of the storage device, and to prevent damage to remaining capacitors due to overvoltage conditions caused by defective capacitors [Okamura col. 5 lines 59-61].

As per claim 12, AN, Chiasson, Morning-Smith, and Okamura teach the system of claim 11, wherein the generating the signal is performed after each particular capacitor has satisfied a charge condition [AN 0030 and 0051: (each capacitor is tested one at a time, and thus the signal STA would indicate if the capacitor has failed or not)]. 


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (hereinafter as AN) PGPUB 2018/0059761, and further in view of Okamura Morning-Smith) PGPUB 2015/0268709.
As per claim 16, AN teaches a method comprising: 
determining, by a power backup controller [power loss protection circuit 100], whether a primary power interface [FIG. 4 charger 140] is receiving power from an external power source [0035: (monitor input power Pin to determine if there is power available to charger 140; charger 140 receives power from Pin as long as there is power available) and 0033-0035: (monitor input power)], the primary power interface being part of a memory sub-system [0028 and FIG. 2: (circuitry within element 100 (which includes the charger 140) is for providing power to circuit 300 which is a memory or storage device, and is thus considered to be part of the memory sub-system)]
determining, by the power backup controller, whether at least one capacitor set in a plurality of capacitor sets fails to satisfy a health condition [0029: (power loss protection circuit 100 monitors states of capacitors to determine if they are defective) and 0042]; 
the plurality of capacitor sets being part of the memory sub-system [FIG. 2 and 3 and 0028-0029: (capacitors are to provide power to internal circuit 300 of memory/storage device)]; and 
causing, by the power backup controller, one or more of the plurality of capacitor sets to be charged based on the determining whether at least one capacitor set fails to satisfy the health condition [0039-0040: (charging power is provided to capacitors as controlled by the controller 110) and 0044-0045: (defective capacitors are disconnected and cannot receive or supply power)]; and 
generating, by the power backup controller, a signal based on the determining whether the at least one capacitor set fails to satisfy the health condition, the signal being configured for transmission to a memory sub-system controller of the memory sub-system [0030: (power loss protection circuit containing the controller and the capacitors may generate a state signal STA indicating the condition of the capacitors); and FIG. 8, FIG. 9, and 0096: (flushing occurs in storage device when state signal STA indicates capacitance is low; thus memory control circuit 3150 would have received the STA signal and initiate flushing)]. 

AN does not teach while the primary power interface is receiving power from the external power source, perform operations comprising performing a test process that charges the at least one capacitor to a certain charge level; measuring a discharge rate of the at least one capacitor discharges; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate; in response to determining that a number of capacitor sets in the plurality of capacitor sets that fail to satisfy the health condition does not transgress a threshold number of capacitor sets, performing the causing and generating steps. AN performs the charging of capacitors and the generating of state signal without considering the number of failed capacitors.
[col. 5 lines 53-65: (the maximum number of defective capacitors allowable are 20 out of 1020 capacitors)].
	The combination of AN with Okamura yields determining the number of defective capacitors and whether it is less than a threshold amount, before attempting to charge and use capacitors.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Okamura’s teachings of a maximum number of defective capacitors in AN. One of ordinary skill in the art would have been motivated to provide a limit on the maximum number of defective capacitors in AN because it ensures that there are enough capacitors available for proper operation of the storage device, and to prevent damage to remaining capacitors due to overvoltage conditions caused by defective capacitors [Okamura col. 5 lines 59-61].
	AN and Okamura do not explicitly teach while the primary power interface is receiving power from the external power source, perform operations comprising performing a test process that charges the at least one capacitor to a certain charge level; measuring a discharge rate of the at least one capacitor discharges; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate. Although AN and Okamura measure capacitance to determine whether a capacitor fails, AN and 
	Morning-Smith teaches monitoring and testing of capacitors in a computer system to determine health of capacitors and whether they can be relied on to supply power when a power failure occurs [0004-0005, and 0022], where a larger capacitance indicates more backup energy and providing power for a longer amount of time [0036]. Morning-Smith is therefore similar to AN and Okamura because they all monitor the health of the capacitors and determine the effective capacitance to determine the capacitor’s health. Morning-Smith further teaches while the primary power interface is receiving power from the external power source [0097: (if primary power is lost during a test, the test process is aborted; thus the testing process occurs when primary power is available and the device is receiving primary power)], performing operations comprising: performing a test process that charges the at least one capacitor to a certain charge level [0044-0045: (capacitors are charged to a level of at least TV1; discharge counter starts when voltage is equal to TV1)]; measuring a [0044-0047: (measuring a time for the capacitor to discharge from TV1 to TV2)]; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate [0057, and 0078-0080: (the elapsed time for discharge from TV1 to TV2 is used to estimate the backup energy in the form of capacitance, and the capacitance is compared to thresholds to determine if it is sufficient for supplying power)]. Morning-Smith teaches charging a capacitor to a certain voltage level TV1, determining how fast the capacitor discharges to a voltage TV2, and determining the capacitor health has failed because it discharged too fast, meaning the capacitance is too low.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Morning-Smith’s teachings of monitoring how fast a capacitor discharges from one power level to a second power level when testing for capacitor health in AN and Okamura. Morning-Smith teaches the details for calculating the capacitance in AN and Okamura. One of ordinary skill in the art would have been motivated to use Morning-Smith’s teachings of monitoring the discharge rate of capacitors in AN and Okamura because there are known formulas that correlate the discharge time to the amount of backup energy or capacitance, and incorporating Morning-Smith’s teachings may provide for a more precise representation of the power stored in AN and Okamura’s capacitors.
As per claim 17, AN, Okamura, and Morning-Smith teach the method of claim 16, wherein the threshold number is less than all of capacitor sets in the plurality of 
As per claim 18, AN, Okamura, and Morning-Smith teach the method of claim 16, further comprising: and in response to determining that the primary power interface has stopped receiving power from the source: causing, by the power backup controller, power to a memory device of the memory sub-system to switch from the primary power interface to at least one capacitor set of the plurality of capacitor sets [AN 0040, 0056, and 0069: (controller 110 implements power loss protection and controls a power switch 150 to couple load to capacitors when there is power loss)]; and causing, by the memory sub-system controller, data that is awaiting persistent storage to be written to the memory device [AN 0095-0101: (flush data)].


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (hereinafter as AN) PGPUB 2018/0059761, and further in view of Akidau et al. (hereinafter as Akidau) PGPUB 2009/0248756 and Morning-Smith et al. (hereinafter as Morning-Smith) PGPUB 2015/0268709.
As per claim 19, AN teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device [FIG. 4 controller 110], cause the processing device to perform operations comprising: 
determining whether at least one capacitor set of a plurality of capacitor sets of a memory sub-system fails to satisfy a health condition [0029: (power loss protection circuit 100 monitors states of capacitors to determine if they are defective), 0037, 0066 and FIG. 8: (capacitor module 3300 are inside a storage device 3000)]; and
in response to determining that at least one capacitor fails to satisfy the health condition:
causing data that is awaiting persistent storage to be written to a memory device of the memory sub-system [0095: (flushing data to be stored temporarily in volatile memory based on results of monitoring the state of the capacitors)].

	AN does not teach perform operations comprising performing a test process that charges the at least one capacitor to a certain charge level; measuring a discharge rate of the at least one capacitor discharges; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate; in response to determining that at least one capacitor fails to satisfy the health condition: causing the memory device of the memory sub-system to switch to read-only mode. AN monitors the state of components in a storage device and temporarily migrates data to another memory based on the detected state, but AN does not describe changing to a read-only mode.
	Akidau teaches monitoring of conditions in a storage system. Akidau is therefore similar to AN. Akidau further teaches in response to determining that at least one capacitor fails to satisfy the health condition, causing the memory device of the memory sub-system to switch to read-only mode [0041, 0048, 0053, 0071, claims 1 and 4:  (When such a condition is detected such as a power condition, it may then be advantageous to enter a read-only mode for that node to prevent such data loss)]. Akidau monitors a condition that affects the power to a persistent storage and if it could negatively affect the persistent storage, a portion of the storage system is changed into a read-only mode and then data is backed up.
	The combination of AN with Akidau therefore leads to AN’s storage system switching to a read-only mode when capacitors are determined to be deficient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Akidau’s teachings of switching to a read-only mode in AN. One of ordinary skill in the art would have been motivated to switch to a read-only mode in AN based on the detected capacitor status because read-only mode is more efficient and prevents data loss [Akidau 0040-0041], and would reduce energy consumption when capacitors that are meant to store energy are defective.
	AN and Akidau do not explicitly teach while the primary power interface is receiving power from the external power source, perform operations comprising performing a test process that charges the at least one capacitor to a certain charge level; measuring a discharge rate of the at least one capacitor discharges; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate. Although AN and Akidau measure capacitance to determine whether a capacitor fails, AN and Akidau do not explicitly teach performing operations comprising: performing a test process that charges the at least one capacitor to a certain charge level; measuring a discharge rate of the at least one capacitor discharges; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a 
	Morning-Smith teaches monitoring and testing of capacitors in a computer system to determine health of capacitors and whether they can be relied on to supply power when a power failure occurs [0004-0005, and 0022], where a larger capacitance indicates more backup energy and providing power for a longer amount of time [0036]. Morning-Smith is therefore similar to AN and Akidau because they monitor the health of the capacitors and determine the effective capacitance to determine the capacitor’s health. Morning-Smith further teaches performing operations comprising: performing a test process that charges the at least one capacitor to a certain charge level [0044-0045: (capacitors are charged to a level of at least TV1; discharge counter starts when voltage is equal to TV1)]; measuring a discharge rate of the at least one capacitor discharges [0044-0047: (measuring a time for the capacitor to discharge from TV1 to TV2)]; and determining that the at least one capacitor fails the health condition in response to determining that the discharge rate indicates a steep discharge rate [0057, and 0078-0080: (the elapsed time for discharge from TV1 to TV2 is used to estimate the backup energy in the form of capacitance, and the capacitance is compared to thresholds to determine if it is sufficient for supplying power)]. Morning-Smith teaches charging a capacitor to a certain voltage 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Morning-Smith’s teachings of monitoring how fast a capacitor discharges from one power level to a second power level when testing for capacitor health in AN and Akidau. Morning-Smith teaches the details for calculating the capacitance in AN and Akidau. One of ordinary skill in the art would have been motivated to use Morning-Smith’s teachings of monitoring the discharge rate of capacitors in AN and Akidau because there are known formulas that correlate the discharge time to the amount of backup energy or capacitance, and incorporating Morning-Smith’s teachings may provide for a more precise representation of the power stored in AN and Akidau’s capacitors.
As per claim 20, AN, Akidau, and Morning-Smith teach the non-transitory machine-readable storage medium of claim 19, wherein the operations further comprising: determining whether a primary power interface of the memory sub-system is receiving power from a source external to the memory sub-system [AN 0033-0035: (monitor input power)]; and in response to determining that the primary power interface has stopped receiving power from the source: causing power to the memory device of the memory sub-system to switch from the primary power interface to at least one capacitor set of the plurality of capacitor sets [AN 0040, 0056, and 0069: (controller 110 implements power loss protection and controls a power switch 150 to couple load to capacitors when there is power loss)]; and causing data that is awaiting persistent .


Response to Arguments
Applicant’s arguments, see pages 10-11, filed 7/29/2021, with respect to the rejection(s) of claim(s) 1, 16, and 19 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Okandan et al. (USPAT 6,348,806) teaches monitoring a device under test and determining it has failed if the capacitance is discharged at a much faster rate than in normal condition.
Chang et al. (PGPUB 2011/0291984) teaches that the smaller the capacitance, the faster the discharge rate [0037].
Miller (USPAT 5,023,556) teaches that capacitors with smaller capacitance discharges at a faster rate than capacitors with larger capacitance.
Wagoner et al. (PGPUB 2020/0091739) teaches performing a test that includes charging ultracapacitors up to a voltage, discharging the ultracapacitors and measuring the discharge current, and determining the capacitance based on the discharge current.
Baumgartner et al. (USPAT 6,580,279) indicates that there is a method for checking capacitance of a storage capacitor by charging the capacitor to a voltage level and then disconnecting the capacitor and measuring the discharge current over a period of time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186